EXHIBIT 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of Title 18, United States Code), each of the undersigned officers of Trestle Holdings, Inc., a Delaware corporation (the “Company”), does hereby certify with respect to the Annual Report of the Company on Form 10-KSB for the year ended December 31, 2007as filed with the Securities and Exchange Commission (the “10-KSB Report”) that: (1) the 10-KSB Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the 10-KSB Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 2008/s/ ERIC STOPPENHAGEN Eric Stoppenhagen Interim President and Corporate Secretary
